NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                       2006-5137



                                 JOHNNY L. HARRIS,

                                                     Plaintiff-Appellant,

                                           v.

                                   UNITED STATES,

                                                     Defendant-Appellee.



      Johnny L. Harris, of Washington, DC, pro se.

       Michael J. Dierberg, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for defendant-appellee. With
him on the brief were Peter D. Keisler, Assistant Attorney General; David M. Cohen,
Director; and Kathryn A. Bleecker, Assistant Director.

Appealed from: United States Court of Federal Claims

Judge Lawrence J. Block
                       NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                        2006-5137

                                  JOHNNY L. HARRIS,

                                                        Plaintiff-Appellant,

                                             v.

                                    UNITED STATES,

                                                        Defendant-Appellee.

                            __________________________

                               DECIDED: March 8, 2007
                            __________________________

Before BRYSON and LINN, Circuit Judges, and ROBINSON, Chief Judge. ∗

PER CURIAM.

       Johnny L. Harris (“Harris”) appeals from a decision of the United States Court of

Federal Claims dismissing Harris’ complaint for lack of jurisdiction. Harris v. United

States, No. 06-357 (Fed. Cl. July 19, 2006). In that decision, the Court of Federal

Claims held that Harris failed to make any meaningful allegations of facts to support his

claims against his alleged employer, the Federal Bureau of Investigation (“FBI”).

Because Harris has failed to show that the Court of Federal Claims has subject matter

jurisdiction over his complaint, the decision of the Court of Federal Claims is affirmed.




       ∗
                Honorable Sue L. Robinson, Chief Judge, United States District Court for
the District of Delaware, sitting by designation.
       The Tucker Act confers jurisdiction in the Court of Federal Claims over claims

against the United States founded upon the Constitution, an act of Congress, a

regulation of an executive department, or an express or implied contract. 28 U.S.C.

§ 1491(a)(1). We have consistently construed this provision as limiting the Court of

Federal Claims’ jurisdiction to money-mandating claims, i.e., claims where the

Constitution, regulation, or statute require compensation by the government for any

damage sustained. Smith v. Sec’y of Army, 384 F.3d 1288, 1292 (Fed. Cir. 2004).

       Harris presents two arguments on appeal. First, Harris argues that the Court of

Federal Claims erred in not requiring the government to come forward with evidence to

support its motion to dismiss the complaint for lack of jurisdiction. However, it is Harris’

burden, and not that of the government, to establish jurisdiction when faced with a

motion to dismiss for lack of jurisdiction. See McNutt v. Gen. Motors Acceptance Corp.

of Ind., 298 U.S. 178 (1936); Mars, Inc. v. Kabushiki-Kaisha Nippon Conlux, 24 F.3d

1368 (Fed. Cir. 1994) (“A party seeking the exercise of jurisdiction in its favor bears the

burden of establishing that such jurisdiction exists.”).

       Second, Harris argues that he established jurisdiction under either the Takings

Clause; Article I, Section 8, Clause 1 of the Constitution; or Section 4 of the Fourteenth

Amendment. To establish jurisdiction under the Takings Clause, Harris must show that

the government took a private property interest for public use without just

compensation.     Adams v. United States, 391 F.3d 1212, 1218 (Fed. Cir. 2004).

Although Harris alleges that he was deprived of compensation for the work he

performed in thwarting “electrophysiological slavery,” there is no evidence in the record

that he actually worked for the FBI. As the trial court found, “[t]he factual allegations




2006-5137                                 2
forming the basis of plaintiff’s claim of his work with the FBI simply defy any recognized

standards of logic or belief.”    As concerns Harris’ other two alleged jurisdictional

predicates, neither of those constitutional provisions mandate compensation by the

government to Harris and therefore cannot confer jurisdiction in the Court of Federal

Claims. For all of the above reasons, the court did not err in dismissing Harris’ claim

and we therefore affirm.

                                         COSTS

      No costs.




2006-5137                               3